Citation Nr: 9929972	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-10 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bladder or kidney 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a bladder disorder or kidney disorder (other 
than a right renal mass diagnosed in December 1997) claimed 
as secondary to service-connected laryngeal cancer and 
associated treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1945 through June 
1949.  This appeal ensues from June 1998 and July 1998 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office in Detroit, Michigan (RO).  The June 1998 
rating decision denied entitlement to service connection for 
bladder or kidney disorder as secondary to service-connected 
laryngeal cancer or treatment thereof.  The veteran timely 
disagreed with that rating decision, and the RO issued a 
statement of the case (SOC).  By a July 1998 rating decision, 
the RO denied entitlement to service connection for a bladder 
or kidney disorder as incurred in service, and issued an SOC 
as to that issue.  The veteran submitted a substantive appeal 
later that same month which addressed both issues, and the 
veteran's representative submitted an October 1998 informal 
hearing presentation which addressed both issues.  Thus, the 
veteran has timely appealed both issues.  

The veteran submitted an October 1997 claim that he had a 
bladder or kidney disorder secondary to service-connected 
laryngeal cancer or treatment thereof.  The veteran 
subsequently, in March 1998, submitted VA treatment records 
referencing a right renal mass found in December 1997.  The 
veteran stated that the records were submitted "in support 
of the above named claim" for VA benefits."  The 
information above, however, included only the veteran's name 
and reference file numbers.  The later VA examination report, 
rating decisions, notices of disagreement, SOCs, substantive 
appeals, and other procedural documents, are devoid of any 
reference to the kidney disorder diagnosed in December 1997 
or the clinical records reflecting that disorder.  It is not 
clear whether the veteran sought inclusion of this disorder 
in the claim filed in October 1997, or whether he intended to 
initiate a new claim of entitlement to service connection for 
the kidney disorder diagnosed in December 1997.  However, 
since there is no evidence of record that the RO has 
considered the evidence submitted in March 1998 in connection 
with any adjudicated claim, the Board hereby refers this 
claim and evidence to the RO for appropriate action.  The 
Board notes that the disorder diagnosed in December 1997 is 
therefore specifically excluded from the issue on appeal 
before the Board.

Having reviewed the record in its entirety, including the 
veteran's contentions and the evidence, the Board finds that 
the issues on appeal are more accurately stated as reflected 
on the title page of this decision.

The veteran's appeal was certified to the Board of Veterans' 
Appeals (Board) in November 1998.  The veteran and his 
representative were notified of the certification in a letter 
also dated November 1998.  The veteran and his representative 
had 90 days following the mailing of the notice of 
certification, or until the Board's decision in this matter, 
whichever came first, to submit additional evidence.  
38 C.F.R. § 20.1304 (1998).  The veteran submitted additional 
evidence to the RO in March 1999 and to the Board in May 
1999.  This evidence consists of a report from the Defense 
Threat Reduction Agency (NTPR), a report from the Department 
of the Navy, and an NTPR Dose Information Summary.  Because 
this evidence was not submitted within the 90-day time limit, 
and the veteran has not demonstrated on motion that there was 
good cause for the delay, the Board will not consider the 
evidence in connection with this appeal.  38 C.F.R. 
§ 20.1304(b).  

In the June 1998 rating decision, the RO stated that the 
veteran had indicated a belief that exposure to nuclear 
weapons during service may have caused a current bladder or 
kidney disorder.  If the veteran has raised a claim of 
entitlement to service connection on the basis that he has a 
disorder due to exposure to ionizing radiation during 
service, it does not appear that the claim has been 
adjudicated.  This issue is referred to the RO for 
clarification and any necessary action.


FINDINGS OF FACT

1.  There is no competent medical evidence of record linking 
any currently-diagnosed bladder or kidney disorder to a 
disease or injury sustained during the veteran's period of 
active service.  

2.  In a June 1995 rating decision, the RO denied the 
veteran's claim for service connection for a bladder or 
kidney disorder secondary to service-connected laryngeal 
cancer and its treatment.

3.  The veteran did not file a timely notice of disagreement 
(NOD) with the June 1995 decision.

4.  The evidence associated with the claims file subsequent 
to the RO's June 1995 denial bears directly, but not 
substantially, on the specific matter under consideration, is 
cumulative and redundant, and is not so significant that it 
must be considered to decide fairly the merits of this claim. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bladder or kidney disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The RO's June 1995 decision denying entitlement to 
service connection for a bladder or kidney disorder secondary 
to service-connected laryngeal cancer and associated 
treatment is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).

3.  The evidence received subsequent to the RO's June 1995 
denial is not new and material and the claim of entitlement 
to service connection for a bladder disorder or a kidney 
disorder (other than a kidney disorder diagnosed in December 
1997), claimed as secondary to service-connected laryngeal 
cancer and associated treatment, is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a current bladder or 
kidney disorder as a result of a traumatic rupture of the 
posterior urethra incurred during service.  The veteran 
contends that he has a bladder or kidney disorder resulting 
from his service-connected laryngeal cancer or the treatment 
of that cancer, including radiation therapy or chemotherapy.  
VA may pay compensation for disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.

With any claim for service connection, the threshold question 
which must be answered is whether the veteran has presented a 
well-grounded claim for service connection.  A well-grounded 
claim is a plausible claim, which is meritorious on its own 
or capable of substantiation.  In this regard, the veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Id.


I.  Claim for Service Connection for Bladder or Kidney 
Disorder

In the present case, service medical records document that 
the veteran sustained a ruptured posterior urethra in August 
1947 during his period of active service.  The veteran's June 
1949 separation examination is negative for any notations 
regarding a bladder or kidney disorder.  

Post-service medical records show that the veteran underwent 
diagnostic laryngoscopy with biopsies in July 1991 for 
evaluation of squamous cell carcinoma of the larynx.  
Postoperatively, the veteran was unable to void and progress 
notes from the hospitalization show that a Foley catheter was 
inserted.  The cause of the veteran's inability to void was 
not clear, and the veteran was advised to begin intermittent 
catheterization.  Thereafter, the veteran did not regain his 
capacity to void spontaneously and was diagnosed with a 
decompensated bladder.  

The veteran continued to receive treatment for a 
decompensated bladder through December 1997.  During a VA 
examination performed in May 1998, the veteran reported that, 
after treatment for a ruptured posterior urethra was 
completed in 1947, he experienced no urinary tract 
difficulties until 1991.  The VA examiner noted that the 
veteran had a normal urethrogram and opined that there was no 
evidence that any urethral trauma suffered during service was 
related to his current decompensated bladder.   

Based on the foregoing, the Board concludes that while the 
veteran suffers from a current bladder or kidney disability, 
the record lacks competent medical evidence linking that 
disability to his period of active service.  While the 
veteran certainly believes that his current disability is 
related to the injury that he sustained during his period of 
active service, the veteran, as a lay person, is not 
competent to offer an opinion that requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of medical evidence linking the 
veteran's current disability to his period of active service, 
this claim must be denied as not well grounded.   


II.  New and Material Evidence, Claim for Disorder Secondary 
to Laryngeal Cancer

The Board notes that in its June 1998 decision, the RO 
treated the veteran's claim for service connection for a 
bladder or kidney disorder as secondary to laryngeal cancer 
or associated treatment as an original claim rather than as a 
request to reopen a claim based on new and material evidence.  
However, a claim for service connection for a bladder or 
kidney disorder secondary to service-connected laryngeal 
cancer or associated treatment was denied by the RO in June 
1995, on the basis that the medical evidence did not 
establish that the veteran's bladder or kidney problems were 
directly related to his service-connected laryngeal cancer 
and associated treatment.  

As a general rule, within one year from the date of mailing 
the notice of an RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If a NOD is not filed within the prescribed 
period, the RO's determination becomes final.  38 U.S.C.A. § 
7105(c).  Once an RO's decision becomes final, absent 
submission of new and material evidence, the claim may not 
thereafter be reopened or readjudicated by the VA.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).  

As the veteran did not disagree with or appeal the June 1995 
rating decision, and as the record establishes that no 
additional bladder or kidney disorder diagnosed after the 
June 1995 rating decision was addressed in the June 1998 or 
July 1998 rating decisions or SOCs, the Board finds that a 
prior final decision denying service connection for a bladder 
or kidney disorder secondary to service-connected laryngeal 
cancer or associated treatment has been rendered.  Therefore, 
the Board must consider whether new and material evidence has 
been submitted since that final decision before it may 
address the merits of the claim, because the laws governing 
veterans' benefits provided that a final decision may not be 
reopened and reajudicated by the VA, except on the basis of 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. 
§ 3.156(a).  

The Board further notes that, since the veteran has not been 
clearly notified that his claim would be reviewed under a 
standard requiring new and material evidence, the Board must 
determine whether there is any prejudice to the veteran by 
use of this analysis.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  When it resolved this issue on the merits, the RO 
notified the veteran that the claim was being denied because 
there was no evidence that a bladder or kidney disorder was 
related to service-connected laryngeal cancer or to treatment 
for that cancer.  The central question to be addressed in 
addressing the claim under a new and material analysis is 
that same question, i.e., whether the veteran has submitted 
evidence that a bladder or kidney disorder was related to 
service-connected laryngeal cancer or to treatment for that 
cancer.  The veteran has been adequately informed of the type 
of evidence required, under either analysis, and the Board 
finds that the RO's failure to adjudicate the issue of new 
and material evidence to constituted harmless error.  

In particular, the Board notes that the discussion below 
explains why the veteran has not established a well-grounded 
claim for service connection for a bladder or kidney disorder 
as secondary to laryngeal cancer or associated treatment.  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that there is little, if any, difference 
between the evidence required to "well ground" a claim and 
that required for reopening a previously disallowed claim.  
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).  Thus, the 
Board finds that, since the quality of evidence the veteran 
would need to well ground his claim or to reopen it would 
seem to be nearly the same, no prejudice results in this case 
from the Board's analysis on a new and material basis instead 
of disposing of the issue on the same basis used by the RO.  
Id.  Since the veteran has not submitted any competent 
medical evidence or opinion linking a current bladder or 
kidney disorder to service-connected laryngeal cancer or the 
associated treatment, his claim is inherently implausible 
such that any error by the RO is harmless and he is not 
prejudiced.  Bernard v. Brown, 4 Vet. App. at 394; Meyer v. 
Brown, 9 Vet. App. 425 (1996).

The Board must review all evidence submitted since the June 
1995 final decision disallowing the claim to determine if new 
and material evidence has been submitted.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  

A three-pronged analysis must be used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  Under the three-part analysis now 
required, the first step is to determine whether the claimant 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the prior claim.  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  See Winters, supra.  If the 
claim is well grounded, then VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, and adjudication of the merits of the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not previously 
been submitted to agency decision makers, and is neither 
cumulative nor redundant.  38 C.F.R. § 3.156(a); see 
generally Hodge, supra.  "Material" evidence is that which 
bears directly or substantially on the specific matter under 
consideration, and which by itself, or in conjunction with 
other evidence previously submitted, is so significant that 
it must be considered in order to fairly decide the merits of 
that claim.  Id.  

The pertinent evidence available at the time of the 1995 
denial consisted of service medical records and VA 
examination reports dated September 1993 and August 1994.  In 
the VA examination reports, the VA examiners diagnosed the 
veteran with a neurogenic bladder and decompensated bladder.  
The August 1994 VA examiner opined that the condition of the 
veteran's neurogenic bladder was not related to radiation or 
chemotherapy treatment received in connection with his 
service-connected laryngeal cancer.  

The pertinent evidence associated with the claims file since 
the RO's June 1995 decision consists of VA treatment records 
dated January 1991 through September 1997, VA hospitalization 
records dated December 1997 through January 1998, and a VA 
examination report dated May 1998.  Collectively, these 
records establish that from 1991 forward, the veteran 
received treatment for several bladder or kidney disorders, 
including a neurogenic or decompensated bladder requiring 
intermittent self-catheterization and resulting in urinary 
tract infections.  To the extent that these additional 
records were not previously associated with the file, these 
records are "new."  However, to the extent that these 
records merely reflect continuation of bladder or kidney 
disorders already diagnosed at the time of the 1995 rating 
decision, the additional evidence is cumulative and 
redundant, and therefore not "new."  To the extent that 
these records reflect current treatment of the continuing 
disorders, without opinion linking the etiology of the 
disorders to the veteran's service, the evidence is not 
material to the question at issue.

The evidence includes a May 1998 opinion by a VA examiner 
that there was no known association between radiation therapy 
given to treat laryngeal carcinoma and any subsequent 
development of a decompensated bladder.  While the evidence 
does establish that the veteran has current bladder and 
kidney disorders, the evidence does not suggest that the 
veteran has a current bladder or kidney disorder as a result 
of his service-connected laryngeal cancer or the treatment of 
that cancer.  

The Board also notes that the veteran has not indicated that 
any health care provider advised him that the laryngeal 
cancer or the treatment of that cancer might have caused a 
current bladder or kidney disorder.  The veteran has not 
submitted or identified any other evidence which would be 
tend to establish the plausibility of his belief that 
service-connected laryngeal cancer or the treatment for that 
cancer caused a bladder or kidney disorder.  

While the evidence submitted subsequent to the June 1995 RO 
denial bears directly on the question at issue, that 
evidence, to the extent that it is neither cumulative nor 
redundant, tends to contradict the veteran's claim.  
Therefore, the new evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered to decide fairly the merits of the claim.  

Consequently, the Board concludes that inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claim, the RO's June 1995 decision remains final.  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim, and to 
explain why his current attempt fails.  The Board further 
notes that, in the absence of any competent medical evidence 
or opinion supporting the plausibility of the claim that the 
veteran has a bladder or kidney disorder which is secondary 
to the service-connected laryngeal cancer or treatment 
thereof, the veteran's claim, even if reopened, would not 
meet the requirements for a well-grounded claim, and would be 
denied on that basis.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a bladder or kidney disorder is 
denied.  

The request to reopen the claim for service connection for a 
bladder disorder or kidney disorder (other than a renal mass 
found in December 1997) as secondary to service-connected 
laryngeal cancer and associated treatment is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

